547 So. 2d 1062 (1989)
Anthony Robert MANDILE, Appellant,
v.
STATE of Florida, Appellee.
Nos. 88-03277, 88-03281.
District Court of Appeal of Florida, Second District.
August 25, 1989.
James Marion Moorman, Public Defender, and Andrea Steffen, Assistant Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Stephen A. Baker, Asst. Atty. Gen., Tampa, for appellee.
DANAHY, Acting Chief Judge.
The appellant pleaded guilty and was convicted of burglary, dealing in stolen property, and trespass. During the commission of at least one of the felonies, he apparently used a car. He appeals his sentence in which the court imposed a term of incarceration and added an eight-year suspension of his driver's license. The appellant contends that the latter portion of the sentence suspending his license is error. We agree. The trial court's own authority to suspend or revoke drivers' licenses is permitted under certain circumstances, none of which are present here. See, e.g., § 322.28, Fla. Stat. (1987).
This is not to say, however, that the court has no role in the revocation of the driver's license of a criminal who has used an automobile in the commission of a felony.[1] In a case like the one before us, the court forwards the record of the conviction and the factual basis showing the use of a motor vehicle in the commission of a felony to the Department of Highway Safety and Motor Vehicles. Upon receipt of such record, the Department must revoke the license or driving privilege of such convicted operator or chauffeur. § 322.26(3), Fla. Stat. (1987).[2]
*1063 Accordingly, we vacate that portion of the appellant's sentence dealing with the court-imposed suspension of his driver's license; in all other respects the sentences are affirmed. We remand the case to the trial court for further proceedings in compliance with section 322.26.
LEHAN and ALTENBERND, JJ., Concur.
NOTES
[1]  Compare Moreland v. State, 442 So. 2d 1002 (Fla. 2d DCA 1984).
[2]  The statute provides the following:

322.26 Mandatory revocation of license by department.  The department shall forthwith revoke the license or driving privilege of any operator or chauffeur upon receiving a record of such operator's or chauffeur's conviction of any of the following offenses:
... .
(3) Any felony in the commission of which a motor vehicle is used.